Title: To George Washington from Major General Nathanael Greene, 3 December 1777
From: Greene, Nathanael
To: Washington, George



Camp [Whitemarsh, Pa.] December 3d 1777

The Subject under Consideration before the board is whether a plan to draw together a large Body of militia in aid of the continental Troops in the dead of winter to attack General Howe in his winter quarters is eligible or not. However desireable the destruction of General Howe’s army may be & however impatient the public may be for this desireable event; I cannot recommend the measure. I have taken the most serious View of the subject in every point in which I am able to examine it, & cannot help thinking the probability of a disappointment is infinitely greater than of Success. We must not be governed in our measures by our Wishes—the love of glory natural to men often prompts them to exceed the bounds of human nature in their enterprizes. 

I am sensible in many instances that things pronounced impracticable have been crowned with success in the Attempt. I know it is justifiable in war to leave something to chance, yet prudence forbids that being made a principle which necessity alone can justify; I am by no means inclined from an excess of caution in a council of war to rob my Country of the happy consequences that may result from a due exertion of the spirit and bravery of the Soldiery—but at the same time let us not flatter ourselves from the heat of our Zeal that men can do more than they can. To judge properly upon the subject we must first consider what human nature is capable of when aided by all the powers of art, and what is to be expected when unsupported by those necessary Assistants. In the second place we have to consider how reluctantly people will leave the pleasures of domestic life and engage in a hard and dangerous enterprize at such a rugged season of the year, especially after being out [a] great part of the summer.
In the third and last place let us consider what a combination of circumstances are necessary to give success to the enterprize; weigh this in the Scales of probability and see how far we can promise ourselves a happy issue to the design.
In the first place supposeing our soldiery the best of veterans, capable of the boldest attacks, are they cloathed, are they appointed, with every thing necessary for such a severe and difficult attempt? Let any body examine the Condition of the troops, one half without breeches, Shoes, or stockings and some thousands without Blankets and judge how far men in this situation are capable of enduring the severity of a winter’s Campaign. The continental troops must be out in the field during all the time the militia are drawing together, and in the natural order of things there must be a great diminution of their Force; the troops must be subject to this evil or else go into winter quarters untill the militia are collected, in which case the officers will be dispersed, which will render it very difficult if not impracticable to draw the troops out of quarters in a condition to undertake the attack. I would not wish to spare either blood or treasure necessary to work the destruction of General Howe’s Army; the object is so important that it demands every sacrifice that human nature or national policy can justify, but to make a great sacrifice of men and money without accomplishing the design will be disgraceful to the Army and discouraging to the Country.
The militia perhaps may come together something better cloathed than the continental troops, but the different manner of their living in camp to what they have been accustomed to, together with the extraordinary hardships they must be necessarily subject to in the undertaking cannot fail of producing a great mortality, or at least some thousands

may be expected to fall sick and be rendered incapable of duty. This will not only produce a great diminution of Strength but a numerous Sick must be very distressing to those that are well.
In Europe where they are much older in war than we can pretend to be and where there are as hardy a race of men as are on the Globe, where the severity of the season little exceeds that of ours and where necessity, ambition and military Glory all conspire to produce winter campaigns yet they are never undertaken without the soldiers being well cloathed and each furnished with a good watch coat and Blanket. Experience is the best of schools and the safest guide in human affairs—yet I am no advocate for blindly following all the maxims of European policy, but where reason corresponds with what custom has long sanctified, we may safely copy their Example. It must be confessed and the fatal effects of last winter’s campaign will confirm it, that unless men are well cloathed they must fall a sacrifice to the severity of the weather when exposed to the hardships of a winter’s campaign—The successes of last winter were brilliant and attended with the most happy consequences in changing the complexion of the times, but if the bills of mortality were to be consulted, I fancy it would be found we were no great gainers by those operations.
There is not only the difficulty of cloathing, but that of covering also. Tents cannot be procured, houses in the country are too scattering to quarter the troops in either for attack or defence. If the troops lye out in the weather they must soon, very soon, be rendered unfit for duty. Such a numerous body of men, hastily drawn together, all unconnected cannot be speedily so arranged as to cooperate in one great and general design. To these difficulties may be added, that of subsisting such a numerous body of troops without having large magazines previously established for that purpose, when such a cold and rigid season and the variableness of the weather will render transportation by land and water very difficult and uncertain.
Hospitals proper to receive such a number of sick as we may reasonably expect there will be will increase the distresses of the army and add to the complaints of the country—especially if the event should be unfortunate.
The second objection I have to the measure is the difficulty of drawing out such a body of militia from the different States as will be necessary to ensure Success to the Enterprize. Those States which are remote from dangers, whose militia have been harassed in the Course of the Campaign will be unwilling to call them out without the most pressing necessity, and supposing the Legislators to feel all the military enthusiasm we could wish we cannot flatter ourselves that that Spirit will

pervade all orders of men which will be necessary to draw out such bodies as will be requisite for the Design.
Every one that has attended to the difficulties of calling out large bodies of militia, the uncertain success of the most spirited exertions, the impatience they discover to be gone, and the trouble of manageing them when here, may form a good judgement what success we can promise ourselves when we have all those difficulties to encounter in the different stages.
It is highly probable that a requisition from the Congress to the neighbouring states may produce a resolution in each to furnish their quota, but out of the number demanded perhaps not two thirds would actually march and out of the Number that did march, ten to one whether more than three fifths ever arrive at camp.
The time of the troops being drawn together and forwarded on to camp depends on the coercive power of Government; some being stronger and some weaker, those that arrive first will get out of patience before the arrival of the others—Desertion and disgust will be the consequence, and if either the one or the other should prevail to any considerable degree, the whole plan would be defeated. I would ask any one if these observations are not founded in truth and human nature, & whether it is not the true history of the militia? If it is, what can we promise ourselves from the attempt; when if the whole force was to arrive safe at camp—still there is a great combination of circumstances necessary to compleat the work; the failure of either may render abortive the whole scheme.
The best way of judgeing of men and measures at a future period is to recur to their past conduct under similar circumstances—How difficult have we found it to draw the militia of one State to the aid of that of another even where it was necessary to give a check to the enemy from entering the State to which they belong.
This measure must go recommended to Congress—From the Congress after a week or ten day’s consultation a resolve will take place, recommending it to the different States—The Assemblies of each are to be called together their Deliberations and judgement to be had upon the propriety of the measure and then an order after ten or twelve Days, issues to assemble the militia, if the officers are slow and tardy as usual, to collect and march them to camp will be the business of a month—The continental troops must be out in the field near two months on the most moderate calculation before the Scheme will be ripe for execution—We shall all this time be wasting the very vitals of the army, and risquing a certain evil for an uncertain good, dependent upon too many contingencies for us to be very sanguine of success.

The different States will be put to no small difficulty to provide arms for a numerous Militia, which must protract the time for collecting it—Consider likewise what delays great and heavy Storms will produce. How distressing they must prove to those that are comeing to camp as well as those waiting their Arrival there.
The third and last objection I have to the measure is the great combination of circumstances necessary to crown it with success, and the improbability of such a multitude of circumstances ever harmonizing together that are independant of each other and originate from such different springs.
There is in the first place a sufficient force so appointed as to be able to execute the plan of attack, it is highly improbable that such force can be put in motion and still more improbable that they will be properly equipt—Supposeing the necessary force to meet properly appointed, they will be a very unweildy Machine, and it must take up a very considerable time to organize the whole in such a manner as to move in concert—Such a numerous militia cannot be drawn together very near the Enemy, where their force is collected and always ready to take advantage of circumstances, without being very liable to Surprize and defeat. Therefore if they must be drawn together at a considerable distance from the enemy’s Lines, and first organized, and then move to the attack the variableness of the weather may interfere—Heavy storms of either rain or Snow will put a total Bar to the operations for a time, and more especially the former—but suppose neither of these difficulties interferes, still the operations will be dependant upon the temper of the weather which must be neither too severe or too moderate to enable us to prepare and execute the Manoeuvre—If the weather is very severe the men cannot live out in the Field long enough to prepare and execute the attack—If the weather is not so severe as to freeze the rivers hard enough for men & artillery to pass over there can no attack be made only in front of the Enemy’s lines—and how far such an attack can be expected to succeed I leave every one to judge—I am told the weather is very variable here and that Storms are frequent—both of which must ruin the platform of our operations; our whole success depending upon the Rivers being sufficiently frozen to enable us to pass over on the ice—But suppose all these circumstances should happen to combine to give success to the design—which by the bye is scarcely within the limits of possibility & far out of the bounds of probability can we promise ourselves a victory? Does history afford us an instance as a foundation for such a hope? It is agreed on all hands that there is a very formidable force in Philadelphia and every house is a fortification—can it be expected that young troops unaccustomed to such enterprizes will have steadiness enough to push the Enemy from

place to place untill they are totally routed from the City? to make the attack and not totally defeat them will fall far short of the importance of the design or the expectations of the public.
What aid can be expected from the militia? Will they come up to storm the houses? Let us recur to past experience of the militia & such a militia too as we cannot expect for the present attack and see how far we can hope for success with such troops opposed by such as we have to attack—I must confess I think it right to trust every thing to the spirit & bravery of troops that is warranted by human nature, History or our own observation. Has the present Scheme these Sanctions? Are we not rather drawn into the attempt by the brilliancy of the object than by the probability of it’s Success founded in either nature or Reason.
The King of Prussia the greatest General of the age strongly protests against attacking troops by storm in villages much more, in large regular brick cities—He observes, it often proves the ruin of the best part of an army—this was verified in several attacks he made upon towns and villages last war—Philadelphia is a great object but I wish our reason may not be seduced from it’s importance to take measures to repossess it that are not warranted by history or our own observation—An Attack of this nature will not depend upon the multitude that attacks, but upon their bravery—for the greater the multitude the worse the confusion when once they are thrown into disorder, and we have no reason to expect any thing else from our or others experience—Men who are brought from home with all their family feelings about them commanded by officers who in general have little or no ambition for military glory are not fortified for such scenes of carnage as are generally exhibited in attacks made upon towns defended by a large body of veteran troops.
I am not against a winters campaign if the temper of the officers and the conditions of the troops would admit of it, neither have I the least objection to making an attack upon Philadelphia if there was a probability of succeeding founded in human nature or the experience of mankind.
Let us consider the consequences that will result from a disappointment in a measure of this nature—In the first place, it will be attended with a vast expence and the loss of many lives to no valuable purpose—it will prove a great obstruction to the recruiting service and a defeat will give a general alarm and spread universal discontent throughout the continent—It will expose the weakness of our militia to the enemy and not only them but to all europe who now consider them much more formidable than they really are.
A winters campaign in the present discontented state of the officers and an attack upon the city of Philadelphia appear to me like forming

a crisis for american liberty which if unsuccessful I fear will prove her grave—If the army goes through a winters Campaign and the recruiting service is as much injured as I expect from calling out the militia it will be in a miserable plight to open the campaign with in the spring; and we may reasonably expect that great britain will rake all the kennels of Europe for troops to repair their affairs in America.
I have wrote my mind so fully upon the subject of winter quarters and with respect to a winter campaign that it is unnecessary to add any thing further here—I would beg leave to recommend the measure suggested in that paper for recruiting the army—and filling up the continental Battalions—if the measure is adopted the army can be recruited nearly or quite as soon as the militia can be got together—the attack can be made with much more hopes of success & if we are defeated we shall still have a force to carry on a regular Seige as soon as the military apparatus can be prepared and the season will permit us to open batteries against the enemy’s lines.
These are my sentiments Sir upon the subject which with all due deference are submitted to your Excellency’s consideration, but if your Excellency thinks a winters campaign a necessary measure or an attack upon Philadelphia an eligible plan I will lend every possible aid in my power to carry it into execution; notwithstanding that this is the third year since I have paid the least attention to my own private affairs.

Nath. Greene M.G.

